Citation Nr: 1131718	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  05-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for spondylosis of the lumbar spine, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a right tibia and fibula fracture with traumatic arthritis and limitation of motion of the ankle, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and April 2005 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  The issues of higher ratings for the lumbar spine and residuals of a right tibia and fibula fracture were previously remanded in November 2007, April 2009, and July 2010 for further evidentiary and procedural development.  As discussed below, such development was accomplished and the Board may therefore proceed with its determination at this time.  

The Veteran testified before a Decision Review Officer (DRO) in February 2006 and the undersigned Veterans Law Judge in May 2007; transcripts of these hearings are associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

While the appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disabilit(ies) in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the RO has not yet considered the issue of TDIU, yet the record contains lay contentions from the Veteran and his wife that he is unable to work due to his service-connected physical and mental disabilities.

The Board has therefore assumed jurisdiction over this issue as indicated on the title page.  It is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Spondylosis of the lumbar spine has, at no time during this appeal, been characterized by forward flexion of 60 degrees or less, combined range of motion of the thoracolumbar spine of 170 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, or ankylosis; there is also no competent evidence of associated neurological impairment or incapacitating episodes.  

2.  Residuals of a right tibia and fibula fracture have been characterized throughout this appeal by an ankylosed right ankle with little to no movement, severe osteoarthritis, minimal inversion and eversion, and subluxation of the distal tibia in relation to the talus; there is also evidence of subjective complaints of pain and instability, as well as a need for constant use of a custom-made orthotic brace.

3.  It is not shown that the symptoms associated with the Veteran's service-connected right lower extremity disability more closely resembles that of an amputation of the leg not improvable by prosthesis controlled by natural knee action.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for spondylosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010). 

2.  The criteria for a 40 percent rating, and no higher, for residuals of a right tibia and fibula fracture have been met for the entirety of this appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5164, 5165, 5262, and 5270 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Initially, the Board observes that the Veteran's claim for a higher disability rating for spondylosis of the lumbar spine arises from his disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Written notice provided by the RO in April 2004 and March 2006 fulfills notice as to the service connection claim for spondylosis of the lumbar spine as required by the provisions of 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, both letters should have been provided to the Veteran prior to the initial adjudication of his claim in April 2005.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of the March 2006 letter the entire record was reviewed and the claim was readjudicated in subsequent supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to the issue of entitlement to an increased rating for residuals of a right tibia and fibula fracture with traumatic arthritis and limitation of motion of the ankle, the Board notes that this appeal does not arise from a disagreement with the initial rating assigned, but is an increased-rating claim.  Thus, different notice requirements apply.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Here, a review of the claims file reveals that letters sent to the Veteran in April 2004, March 2006, and June 2009 satisfied such requirements.  See id.  As above, all of this notice should have been provided prior to the initial adjudication of the increased-rating claim in July 2004, but there is no prejudice in proceeding because the claim was readjudicated in various supplemental statements of the case following receipt of the final notice letter.  See Prickett, 20 Vet. App. at 376.  

In addition to fulfilling its notification requirements, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  In this regard, his service treatment records are on file, as well as all relevant and available VA and non-VA treatment records.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding these claims.  

The Board acknowledges that records were not obtained from the VA Medical Center (VAMC) in Columbia, South Carolina, as requested in the November 2007 Board remand.  However, a review of the record reveals that the Veteran never explicitly identified the Columbia VAMC as a facility where he sought treatment, and in November 2006, the Agency of Original Jurisdiction (AOJ) received notice from the Columbia VAMC that they had no record of any treatment at that facility for the Veteran.  

Under 38 C.F.R. § 3.159(e), if VA makes efforts to obtain records identified by a claimant and determines that the records do not exist VA must provide the claimant with oral or written notice of that fact which identifies the records not obtained, an explanation of VA's efforts to obtain the records, a description of any further action VA will take regarding the claim, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records, and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).

There is no evidence in the claims file that shows compliance with § 3.159(e).  That there is an error in notice is not, however, necessarily a reason to delay adjudication of the appeal and consume additional resources to correct the error.  Rather, the question is whether the claimant has been prejudiced by the error.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this case the Veteran cannot have been prejudiced by the failure to provide him with notice under 38 U.S.C.A. § 3.159(e) because the facility's response reflects that such records do not exist.  As such, providing the Veteran with 38 C.F.R. § 3.159(e) notice could not produce these records.  It follows that the absence of such notice therefore cannot prejudice the Veteran.  Hence, the Board finds that the lack of this notice does not require VA to delay adjudication of the appeal.

In addition to the above development, the Veteran was afforded multiple VA examinations during the pendency of this appeal which the Board finds adequate for rating purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's lumbosacral spine and right lower extremity disabilities on appeal and contain sufficient discussion as to the functional impact of such disabilities and their related symptoms on his daily life and occupational functioning.  The examination reports also indicate that the Veteran's claims file was reviewed in conjunction with the clinical evaluations; thus, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded the issues on appeal in November 2007, April 2009, and July 2010.  The purpose of these remands was to (1) obtain outstanding VA treatment records from various VA medical facilities in South Carolina; (2) provide new VA examinations to assess the severity and scope of the Veteran's service-connected back and right lower extremity disabilities; (3) inquire as to any additional relevant treatment evidence; and (4) readjudicate the claims on appeal based on the expanded record.  

As discussed above, outstanding VA treatment records were obtained from those facilities where the Veteran received treatment for his disabilities - namely, the Charleston VAMC and Beaufort Community-Based Outpatient Clinic (CBOC).  Following the July 2010 remand, the AOJ contacted the Veteran to inquire as to whether he had received any additional VA or non-VA treatment for his disabilities such that it might obtain any outstanding relevant evidence; the Veteran did not respond to the August 2010 request for information.  Finally, the Veteran underwent VA examination in December 2007 and, as previously explained, such examination was adequate for rating purposes.  Following all of this development the AOJ readjudicated the Veteran's claims on appeal.  Thus, it appears that there was substantial compliance with the various remand directives and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

Historically, the Veteran was in receipt of service-connected compensation benefits for residuals of a right tibia and fibula fracture with traumatic arthritis and limitation of motion of the ankle.  In April 2004, he filed a claim for a higher disability rating for this condition (i.e., an increased-rating claim); he also indicated that he was seeking service connection for a lower back disability as secondary to his right leg condition.  In a July 2004 rating decision, the RO increased the rating assigned to the Veteran's right leg disability from 20 percent to 30 percent, effective April 1, 2004.  The Veteran disagreed with this decision and the issue of entitlement to a disability rating in excess of 30 percent for residuals of a right tibia and fibula fracture with traumatic arthritis and limitation of motion of the ankle is now before the Board for appellate review.  

As for the Veteran's lower back claim, the RO awarded service connection for spondylosis of the lumbar spine by rating decision dated in April 2005.  It assigned an initial rating of 10 percent effective April 1, 2004.  The Veteran disagreed with this initial rating and it too is now before the Board for appellate review.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In the present case, the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disabilities on appeal.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  As discussed above, the Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

I.  Spondylosis of the Lumbar Spine

The Veteran's spondylosis of the lumbar spine has been rated as 10 percent disabling pursuant to Diagnostic Code 5237.  This diagnostic code follows the General Formula for Diseases and Injuries of the Spine (hereinafter "Spine Rating Formula"), and provides, in relevant part, that a 10 percent rating should be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2010).  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information).  There are ratings in excess of 40 percent available under the Spine Rating Formula, however, they require proof of ankylosis of the spine, which is not present here.  38 C.F.R. § 4.71a, Diagnostic Codes 5237.  

The Board has reviewed the lay and medical evidence of record and for the reasons discussed immediately hereafter concludes that the competent and probative evidence does not support an increase in the initial rating assigned (i.e., 10 percent).  The record reflects that the Veteran has complained throughout this appeal of low back pain that is worse with weightbearing.  Relevant to the Spine Rating Formula, however, the contemporaneous treatment and examination reports show that forward flexion has been limited by pain to no fewer than 80 degrees and the lowest total combined range of motion during this appeal was 200 degrees.  These findings are a "worst case" picture of the Veteran's spine mobility and reflect consideration of additional limitation due to factors such as pain, weakness, excess fatigability, and incoordination, as reported by examiners.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2010).  

In addition to a lack of limitation of motion more consistent with a 20 percent evaluation, the record fails to show that the Veteran's spondylosis results in other symptomatology contemplated by a 20 percent evaluation or higher.  Specifically, although the Veteran was observed to have a limping gait at the March 2005 VA examinations and a flattened spine at the December 2007 VA examination, there was no corresponding clinical evidence that a paraspinal muscle spasm or guarding was responsible for such abnormal gait or spinal contour.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In fact, it is not even clear whether the Veteran's limping gait is related to his low back pain or is instead a function of his severe right ankle disability which is subjectively unstable and requires bracing.  

In evaluating the disability rating assigned to the Veteran's spondylosis of the lumbar spine, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  More specifically, the Board notes that it considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Here, the Veteran expressly denied any "incapacitating episodes" at the December 2007 VA examination and there is no indication of any hospitalization for acute lumbar spine problems.  Thus, it does not appear that a higher rating is available under this diagnostic criteria.  

The Board has also considered whether the record reflects any additional functional impairment, including neurological abnormalities, associated with the Veteran's lumbar spine disability which warrant consideration for separate ratings.  See 38 C.F.R. § 4.71a, Note (1).  The Veteran has never indicated that his lumbar spine pain radiates to either of his lower extremities, and he expressly denied any numbness, weakness, or incontinence problems at the December 2007 VA examination.  Neurological testing conducted during this appeal revealed mild lower extremity weakness; however, such weakness was bilateral and symmetrical and not noted to be associated with the Veteran's spondylosis.  Straight leg raise testing and sensory testing has been negative/normal throughout the appeal.  

The Board acknowledges the Veteran's assertions that he is entitled to higher ratings for spondylosis of the lumbar spine.  However, the Board must consider the entire evidence of record when analyzing the criteria laid out in the Rating Schedule.  His lay statements regarding pain and subjective symptoms have already been discussed above, along with the relevant objective medical findings of record, and the Board finds that such evidence does not support a rating in excess of the 10 percent previously assigned by the RO.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  As noted above, even with consideration of additional functional limitation due to pain, the Veteran does not demonstrate restricted movement or other symptomatology (i.e., muscle spasm or guarding) that is more consistent with a 20 percent evaluation.  Furthermore, the entire record on appeal is silent for any evidence that might suggest entitlement to a higher rating; thus, the Board need not consider whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (finding that staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal).  In reaching this conclusion, the benefit of the doubt doctrine was considered, but as a preponderance of the evidence is against the assignment of a rating in excess of 10 percent, it does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon application of the Rating Schedule to the Veteran's service-connected disability.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2010).  In these cases, a referral for consideration of an extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for lumbosacral disabilities is inadequate.  In this regard, a comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria found in the Spine Rating Formula shows that the rating criteria reasonably describes his disability level and symptomatology.  As discussed above, the Veteran's predominant subjective and objective complaints are painful motion of the lumbar spine and restricted movement.  Seeing as the rating criteria focus on limitation of motion with consideration of functional loss due to pain, as well as altered or abnormal movement and incapacitating episodes, it appears that the Rating Schedule adequately contemplates those symptoms relevant to the Veteran's disability.  Additionally, the Board notes that radiographic evidence of the lumbar spine taken in March 2005 described the Veteran's spondylosis as "mild."  While not dispositive, such evidence generally shows that the 10 percent assigned under the schedular standards is appropriate.  

In short, there is nothing in the record to indicate that the symptomatology associated with this service-connected disability is not contemplated by the schedular rating criteria.  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  

II.  Residuals of a Right Tibia and Fibula Fracture

Turning to the Veteran's claim for a higher rating for a right leg condition, the Board notes that, by way of historical background, the Veteran experienced a fracture of both his right tibia and fibula during service.  The leg was treated with a cast in service, and the Veteran has complained of persistent and increasing ankle pain ever since.  Relevant to the current appeal, the residuals of this injury have been rated as 30 percent disabling pursuant to Diagnostic Code 5262.  This diagnostic code pertains to impairment of the tibia and fibula and provides that a 30 percent evaluation is warranted when there is malunion of the tibia and fibula with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  A maximum schedular evaluation of 40 percent is warranted when there is nonunion of the tibia and fibula with loose motion requiring a brace.  Id.  

Here, the competent medical and lay evidence of record indicates that the Veteran complains of increasing right ankle pain with catching and stiffness.  Although he uses an electric scooter when out in public, he continues to ambulate independently in his home with the assistance of a cane.  It was noted at the December 2007 VA examination that he is, however, unable to walk up and down stairs, and at the February 2006 DRO hearing he testified that he cannot walk more than one block without experiencing pain.  Also evident from the record is the fact that the Veteran wears a custom-made ankle brace that is attached to his shoe at all times (except for when sleeping).  

In addition to his subjective complaints of pain and difficulty ambulating, the Veteran has consistently claimed he experiences swelling in his right ankle, and, in fact, treatment and examination reports contain objective evidence of swelling and edema of the ankle throughout this appeal.  Additionally, there is clinical evidence that the Veteran has essentially no motor strength in the right ankle with minimal to no movement in his right ankle.  The December 2007 VA examiner noted that the Veteran has minimal inversion and eversion and described the ankle as being ankylosed in a "neutral position."  

Pertinent to the rating criteria, radiographic evidence of the Veteran's right lower extremity does not show nonunion of the tibia of the fibula, a symptom contemplated by a 40 percent evaluation.  However, an X-ray taken as far back as September 1992 demonstrated "advanced osteoarthritis at [the] right ankle," with "subchondral cyst formation, . . . osteophyte production about the distal tibia and talus, . . . [and] slight medial subluxation of the distal tibia." [emphasis added]  More recently, a March 2005 X-ray showed similar results, described as "severe osteoarthritic changes in the tibiotalar joint," "diffuse osteophyte formal and subchondral cysts in the tibiotalar joint . . . [and] old bony deformity of the distal fibula consistent with old trauma."  

Such descriptions, in the Board's opinion, suggest a disability picture more severe than a "marked ankle disability."  This conclusion is further supported by the clinical evidence of record, which indicates that the Veteran's ankle requires constant bracing, as contemplated by a 40 percent evaluation under Diagnostic Code 5262, and is characterized by ankylosis, medial subluxation of the tibia, and minimal inversion and eversion.  With regard to this latter evidence, the Board observes that Diagnostic Code 5270, which applies to ankylosis of the ankle, provides for a 40 percent evaluation when the ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or is ankylosed with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).  

In sum, the competent evidence of record demonstrates a severe right ankle disability picture characterized by an ankylosed joint with little to no movement, severe osteoarthritis, minimal inversion and eversion, and subluxation of the distal tibia in relation to the talus.  There is also evidence of subjective complaints of pain and instability, as well as a need for constant use of a custom-made orthotic brace.  While such findings do not meet all of the findings specified by a particular diagnostic code in the Rating Schedule, regulations do not require that all cases show all findings specified by the Rating Schedule to warrant the next higher rating.  38 C.F.R. § 4.7.  Here, the Veteran's disability appears to be more severe than the 30 percent currently assigned and there is clinical evidence of findings more consistent with a 40 percent evaluation under both Diagnostic Codes 5262 and 5270.  Resolving all reasonable doubt in the favor of the Veteran, the Board thus concludes that the competent and probative evidence of record indicates that a 40 percent evaluation should be assigned for the Veteran's right ankle disability for the entirety of this appeal.  See 38 C.F.R. § 4.3 (2010).  

A schedular rating in excess of 40 percent may not be assigned, however, as a matter of law.  In this regard, VA regulations provide that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed (known as the "Amputation Rule").  38 C.F.R. § 4.68 (2010).  Pursuant to this rule, amputation of the leg at a lower level, permitting prosthesis is entitled to no more than a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2010).  The next higher rating, 60 percent, requires amputation of the leg not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, Diagnostic Code 5164 (2010).  As the Veteran's disability is confined to the lower half of his lower extremity and does not involve the knee, this rating is not appropriate.  

The Amputation Rule prohibits the assignment of any separate disability ratings for additional functional impairment of the right lower extremity.  However, entitlement to special monthly compensation based on loss of use of the right foot is not prohibited.  See 38 C.F.R. §§ 3.350(a), 4.43 (2010).  Here, the Veteran experiences difficulty ambulating more than one block and uses an electric scooter when out in public.  He also has essentially no motor strength in his right ankle and extremely limited movement, thereby raising the issue of whether special monthly compensation may be payable.  

Special monthly compensation is payable for each anatomical loss or loss of use of one foot, and that loss or loss of use of a foot contemplates interference with balance or propulsion to the point where the same movement could be accomplished equally well by an amputation stump with prosthesis.  Id.  Despite the findings of the December 2007 VA examination, the VA examiner opined that the Veteran has not lost the use of the right foot/ankle entirely and that he would not be equally served by an amputation stump with prosthesis.  While the Veteran does, admittedly, have difficulty ambulating, he still ambulates independently in his home with the assistance of a cane and brace.  As such, loss of use of the foot is not shown.  

Finally, the Board has considered whether a referral for consideration of an extraschedular rating is warranted in light of the signs and symptoms associated with the Veteran's service-connected residuals of a right tibia and fibula fracture.  See 38 C.F.R. § 3.321(b).  However, as with his lumbar spine, the Board finds that schedular rating criteria reasonably describe his symptomatology and level of disability.  In this regard, the Veteran does not demonstrate any symptoms not contemplated by the Rating Schedule and while his symptoms spanned multiple diagnostic codes, all of his symptoms fell squarely within a 40 percent evaluation or lower.  Finally, the fact that a higher schedular rating is barred as a matter of law by the Amputation Rule suggests that a 40 percent schedular evaluation contemplates even the most severe ankle disabilities.  

In short, there is nothing in the record to indicate that the symptomatology associated with this service-connected disability is not contemplated by the schedular rating criteria.  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a higher initial rating for spondylosis of the lumbar spine, currently evaluated as 10 percent disabling, is denied.

An evaluation of 40 percent, but not greater, is granted for residuals of a right tibia and fibula fracture with traumatic arthritis and limitation of motion of the ankle for the entirety of this appeal.


REMAND

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond.  

2.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is unable to obtain or maintain substantially gainful employment due only to his physical and mental service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

3.  Thereafter, the Agency of Original Jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the issue of entitlement to TDIU, to include the issue of whether referral for TDIU on an extra-schedular basis is necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


